


DIGITERRA, INC.

EQUITY INCENTIVE PLAN

 

SECTION 1

INTRODUCTION

 

1.1           Establishment. DigiTerra, Inc. hereby adopts the DigiTerra, Inc.
Equity Incentive Plan (the “Plan”) for certain officers, employees, consultants
and non–employee directors of the Company.

 

1.2           Purposes. The purposes of the Plan are to provide the officers,
employees, consultants and non–employee directors of the Company selected for
participation in the Plan with added incentives to continue in the long–term
service of the Company and to create in such persons a more direct interest in
the future success of the operations of the Company by relating incentive
compensation to increases in stockholder value, so that the income of such
persons is more closely aligned with the income of the Company’s stockholders.
The Plan is also designed to enhance the ability of the Company to attract,
retain and motivate officers, employees, consultants and non–employee directors
by providing an opportunity for investment in the Company.

 

SECTION 2

DEFINITIONS

 

2.1           Definitions. The following terms shall have the meanings set forth
below:

 

(a)           “Affiliated Corporation” means (i) any corporation or other entity
(including but not limited to a partnership) that directly, or through one or
more intermediaries controls, is controlled by, or is under common control with,
DigiTerra, Inc., or (ii) any entity in which the Company has a significant
equity interest, as determined by the Committee. CIBER, Inc., a Delaware
corporation and the owner of all of the issued and outstanding shares of
DigiTerra Common Stock at the Effective Date (“CIBER”) shall be deemed to be an
Affiliated Corporation for so long as CIBER owns more than a majority of the
issued and outstanding shares of DigiTerra and DigiTerra is not Publicly Traded.

 

(b)           “Award” means a grant made under this Plan in the form of Stock,
Options, Restricted Stock, Performance Shares, or Performance Units.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Committee” means (i) the Board, or (ii) one or more committees of
the Board to whom the Board has delegated all or part of its authority under
this Plan. After the DigiTerra Common Stock is Publicly Traded, any committee
under clause (ii) hereof which makes grants to “officers” of the Company (as
that term is defined in Rule 16a–1(f) promulgated under the Exchange Act) shall
be comprised of not less than the minimum number of persons

 

--------------------------------------------------------------------------------


 

from time to time required by Rule 16b–3, each of whom, to the extent necessary
to comply with Rule 16b–3 only, shall be a “non–employee director” within the
meaning of Rule 16b–3(b)(3)(i).

 

(e)           “Company” means DigiTerra, Inc., a Delaware corporation, together
with its Affiliated Corporations, except where “DigiTerra” is used herein, it
means DigiTerra, Inc. and excludes CIBER, notwithstanding that CIBER is at the
time an Affiliated Corporation.

 

(f)            “Effective Date” means May 15, 2001.

 

(g)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(h)           “Fair Market Value” means, as of any date, the value of the Stock
determined as follows:

 

(i)            If the Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for such Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;

 

(ii)           If the Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Stock on the
last market trading day prior to the day of determination, as reported in the
Wall Street Journal or such other source as the Committee deems reliable;

 

(iii)          In the absence of an established market for the Stock, the Fair
Market Value shall be determined in good faith by the Committee.

 

(i)            “Incentive Stock Option” means any Option designated as such and
granted in accordance with the requirements of Section 422 of the Internal
Revenue Code.

 

(j)            “Initial Public Offering” means a public distribution of the
DigiTerra Stock, either through registration of the Common Stock under the
Securities Act of 1933, as amended, or through a distribution of the DigiTerra
Stock, the consequence of which is that the DigiTerra Common Stock is Publicly
Traded.

 

(k)           “Internal Revenue Code” means the Internal Revenue Code of 1986,
as it may be amended from time to time, and the rules and regulations
promulgated thereunder.

 

(1)           “Non–Statutory Option” means any Option other than an Incentive
Stock Option.

 

(m)          “Option” means a right to purchase Stock at a stated price for a
specified period of time.

 

2

--------------------------------------------------------------------------------


 

(n)           “Option Price” means the price at which shares of Stock subject to
an Option may be purchased, determined in accordance with Section 7.2(b).

 

(o)           “Participant” means an employee or non–employee director of, or
consultant to, the Company designated by the Committee from time to time during
the term of the Plan to receive one or more Awards under the Plan.

 

(p)           “Performance Cycle” means the period of time as specified by the
Committee over which Performance Shares or Performance Units are to be earned.

 

(q)           “Performance Shares” means an Award made pursuant to Section 9
which entitles a Participant to receive Shares, their cash equivalent or a
combination thereof based on the achievement of performance targets during a
Performance Cycle.

 

(r)            “Performance Units” means an Award made pursuant to Section 9
which entitles a Participant to receive cash, Stock or a combination thereof
based on the achievement of performance targets during a Performance Cycle.

 

(s)           “Publicly Traded” means that DigiTerra has a class of equity
securities registered pursuant to Section 12 of the Exchange Act.

 

(t)            “Restricted Stock” means Stock granted under Section 8 that is
subject to restrictions imposed pursuant to such Section.

 

(u)           “Rule 16b–3” shall mean Rule 16b–3 as promulgated by the
Securities and Exchange Commission under the Exchange Act, or any successor rule
or regulation thereto as in effect from time to time.

 

(v)           “Service Provider” means an employee or non–employee director of
or consultant to the Company.

 

(w)          “Share” means a share of Stock.

 

(x)            “Stock” means the common stock, $.01 par value, of DigiTerra.

 

2.2           Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.

 

SECTION 3

PLAN ADMINISTRATION

 

3.1           Authority of Committee. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and

 

3

--------------------------------------------------------------------------------


 

authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to eligible Participants; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances to accelerate the exercisability of any Award or the
end of a performance period or the termination of the restriction period for any
Restricted Stock Award; (vii) correct any defect, supply any omission, reconcile
any inconsistency and otherwise interpret and administer the Plan and any
instrument or agreement relating to the Plan or any Award hereunder; (viii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. To
the extent necessary or appropriate, the Committee may adopt sub–plans
consistent with the Plan to conform to applicable state or foreign securities or
tax laws. A majority of the members of the Committee may determine its actions
and fix the time and place of its meetings.

 

3.2           Determinations Under the Plan. Unless otherwise expressly provided
in the Plan all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any Award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all persons, including the Company, any Affiliated
Corporation, any Participant, any, holder or beneficiary of any Award, and any
Shareholder. No member of the Committee shall be liable, in the absence of bad
faith, for any act or omission with respect to his or her services on the
Committee. Service on the Committee shall constitute service as a director of
the Company so that members of the Committee shall be entitled to
indemnification, any limitation of liability and reimbursement as directors with
respect to their services as members of the Committee.

 

3.3           Delegation of Certain Responsibilities. The Committee shall
determine the number of Shares to be subject to Option grant from time to time
and shall designate the terms of all Awards to executive officers and directors.
The Committee may, in its sole discretion and subject to the limitations set
forth herein, delegate to the Chief Executive Officer of DigiTerra its authority
under this Section 3 to allocate Awards available after such determinations
among employees who are not executive officers or directors of DigiTerra. All
authority delegated by the Committee under this Section 3.3 shall be exercised
in accordance with the provisions of the Plan and any guidelines for, conditions
on, or limitations to the exercise of, such authority that may from time to time
be established by the Committee; provided, however, that no such delegation by
the Committee shall be made (i) if such delegation would not be permitted under
applicable law or (ii) with respect to the administration of the Plan as it
affects executive officers or directors of the Company; and provided further
that the Committee may not delegate its authority to correct errors, omissions
or inconsistencies in the Plan.

 

4

--------------------------------------------------------------------------------


 

SECTION 4

STOCK SUBJECT TO THE PLAN

 

4.1           Number of Shares. The number of Shares of Stock authorized for
issuance under the Plan shall be 20% of DigiTerra’s Shares of Stock issued and
outstanding from time to time. Accordingly, based on the assumption that
DigiTerra currently has 60,000,000 Shares of Stock outstanding, 12,000,000
Shares of Stock are currently authorized for issuance under the Plan, subject to
adjustment as provided in Section 4.3. The number of shares authorized for
issuance under the Plan shall be increased upon each issuance of shares of Stock
by DigiTerra (other than issuances under the Plan) such that the number of
Shares authorized for issuance under the Plan is equal to no less than 20% of
the total number of issued and outstanding shares of Stock; provided, further,
that no such increase shall be effected upon the issuance of shares of Stock in
a public offering registered under the Securities Act of 1933, as amended.
Shares shall be issued in accordance with the provisions of the Plan and subject
to such restrictions or other provisions as the Committee may from time to time
deem necessary. Options for up to 12,000,000 Shares of Stock may be granted as
Incentive Stock Options. No Participant may be granted Awards for more than
1,000,000 Shares in any twelve–month period. The Shares may be divided among the
various Plan components as the Committee shall determine. Shares which may be
issued upon the exercise of Options shall reduce the maximum number of Shares
remaining available for use under the Plan. The Company shall at all times
during the tern of the Plan and while any Options are outstanding retain as
authorized and unissued Stock, or as treasury Stock, at least the number of
Shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.

 

4.2           Unused and Forfeited Stock. Any Shares that are subject to an
Award under this Plan which are not used because the terms and conditions of the
Award are not met, including any Shares that are subject to an Option which
expires or is terminated for any reason, any Shares which are used for full or
partial payment of the purchase price of Shares with respect to which an Option
is exercised and any Shares retained by the Company pursuant to Section 15.2
shall automatically become available for use under the Plan. Notwithstanding the
foregoing, any Shares delivered to the Company for full or partial payment of
the purchase price of the Shares with respect to which an Option is exercised
and any Shares retained by the Company pursuant to Section 15.2 that, in each
case, were originally Incentive Stock Option Shares shall still be considered as
having been granted for purposes of determining whether the Share limitation
provided for in Section 4.1 has been reached for purposes of Incentive Stock
Option grants.

 

4.3           Adjustments for Stock Split, Stock Dividend, etc. If DigiTerra
shall at any time increase or decrease the number of its outstanding Shares of
Stock or change in any way the rights and privileges of such Shares by means of
the payment of a stock dividend or any other distribution upon such Shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of (i) the shares of Stock as to which Awards may
be granted under the Plan, and (ii) the Shares of Stock then included in each
outstanding Option, Performance Share or Performance Unit granted hereunder,
shall be increased, decreased or changed in like manner as if they had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.

 

5

--------------------------------------------------------------------------------


 

4.4           Dividend Payable in Stock of Another Corporation, etc. If
DigiTerra shall at any time pay or make any dividend or other distribution upon
the Stock payable in securities of another corporation or other property (except
money or Stock), a proportionate part of such securities or other property shall
be set aside and delivered to any Participant then holding an Award for the
particular type of Stock for which the dividend or other distribution was made,
upon exercise thereof in the case of Options, and upon the vesting thereof in
the case of other Awards. Prior to the time that any such securities or other
property are delivered to a Participant in accordance with the foregoing, the
Company shall be the owner of such securities or other property and shall have
the right to vote the securities, receive any dividends payable on such
securities, and in all other respects shall be treated as the owner. If
securities or other property which have been set aside by the Company in
accordance with this Section are not delivered to a Participant because an Award
is not exercised or otherwise vested, then such securities or other property
shall remain the property of the Company and shall be dealt with by the Company
as it shall determine in its sole discretion.

 

4.5           Other Changes in Stock. In the event there shall be any change,
other than as specified in Sections 4.3 and 4.4, in the number or kind of
outstanding shares of Stock of DigiTerra or of any stock or other securities
into which the Stock of DigiTerra shall be changed or for which it shall have
been exchanged, including a change in DigiTerra’s per share stockholders’ equity
resulting from the price at which additional shares of Stock are issued, and if
the Committee shall in its discretion determine that such change equitably
requires an adjustment in the number or kind of Shares subject to outstanding
Awards or which have been reserved for issuance pursuant to the Plan but are not
then subject to an Award, then such adjustments shall be made by the Committee
and shall be effective for all purposes of the Plan and on each outstanding
Award that involves the particular type of stock for which a change was
effected.

 

4.6           General Adjustment Rules. If any adjustment or substitution
provided for in this Section 4 shall result in the creation of a fractional
Share under any Award, the Company shall, in lieu of selling or otherwise
issuing such fractional Share, pay to the Participant a cash sum in an amount
equal to the product of such fraction multiplied by the Fair Market Value of a
Share on the date the fractional Share would otherwise have been issued. In the
case of any such substitution or adjustment affecting an Option, the total
Option Price for the shares of Stock then subject to an Option shall remain
unchanged but the Option Price per Share under each such Option shall be
equitably adjusted by the Committee to reflect the greater or lesser number of
shares of Stock or other securities into which the Stock subject to the Option
may have been changed.

 

4.7           Determination by Committee, etc. Adjustments under this Section 4
shall be made by the Committee, whose determinations with regard thereto shall
be final and binding upon all persons.

 

6

--------------------------------------------------------------------------------


 

SECTION 5

REORGANIZATION AND LIQUIDATION

 

In the event that the Company is merged or consolidated with another corporation
(other than a merger or consolidation in which the Company is the continuing
corporation and which does not result in any reclassification or change of
outstanding Shares), or if all or substantially all of the assets or more than
50% of the outstanding voting stock of the Company is acquired by any other
corporation, business entity or person (other than a sale or conveyance in which
the Company continues as a holding company of an entity or entities that conduct
the business or businesses formerly conducted by the Company), or in case of a
reorganization (other than a reorganization under the United States Bankruptcy
Code) or liquidation of the Company, and if the provisions of Section 10 do not
apply, the Committee, or the board of directors of any corporation assuming the
obligations of the Company, shall have the power and discretion to prescribe the
terms and conditions for the exercise, or modification, of any outstanding
Awards granted hereunder. By way of illustration, and not by way of limitation,
the Committee may provide for the complete or partial acceleration of the dates
of exercise of the Options, or may provide that such Options will be exchanged
or converted into options to acquire securities of the surviving or acquiring
corporation, or may provide for a payment or distribution in respect of
outstanding Options (or the portion thereof that is currently exercisable) in
cancellation thereof. The Committee may remove restrictions on Restricted Stock
and may modify the performance requirements for any other Awards. The Committee
may provide that Stock or other Awards granted hereunder must be exercised in
connection with the closing of such transaction, and that if not so exercised
such Awards will expire. Any such determinations by the Committee may be made
generally with respect to all Participants, or may be made on a case–by–case
basis with respect to particular Participants. The provisions of this Section 5
shall not apply to (i) transactions undertaken for the purpose of
reincorporating the Company under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of the Company’s
capital stock, or (ii) an Initial Public Offering of the DigiTerra Stock.

 

SECTION 6

PARTICIPATION

 

Participants in the Plan shall be those employees, non–employee directors or
consultants who, in the judgment of the Committee, are performing, or during the
term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long–term corporate economic objectives. Participants may be granted from time
to time one or more Awards; provided, however, that the grant of each such Award
shall be separately approved by the Committee, receipt of one such Award shall
not result in automatic receipt of any other Award, and written notice shall be
given to such person, specifying the terms, conditions, rights and duties
related thereto; and farther provided that Incentive Stock Options shall not be
granted to (i) consultants, (ii) part–time employees or (iii) Eligible Employees
of any partnership or other entity which is included within the definition of an
Affiliated Corporation but whose employees are not permitted to receive
Incentive Stock Options under the Internal Revenue Code. Each Participant shall
enter into an agreement with the

 

7

--------------------------------------------------------------------------------


 

Company, in such form as the Committee shall determine and which is consistent
with the provisions of the Plan, specifying such terns, conditions, rights and
duties. Awards shall be deemed to be granted as of the date specified in the
grant resolution of the Committee, which date shall be the date of any related
agreement with the Participant. In the event of any inconsistency between the
provisions of the Plan and any such agreement entered into hereunder, the
provisions of the Plan shall govern.

 

SECTION 7

STOCK OPTIONS

 

7.1           Grant of Options. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is to be
considered an Incentive Stock Option or a NonStatutory Option. The Committee may
grant both an Incentive Stock Option and Non–Statutory Option to the same
Participant at the same time or at different times. Incentive Stock Options and
Non–Statutory Options, whether granted at the same or different times, shall be
deemed to have been awarded in separate grants, shall be clearly identified, and
in no event shall the exercise of one Option affect the right to exercise any
other Option or affect the number of Shares for which any other Option may be
exercised.

 

7.2           Option Agreements. Each option granted under the Plan shall be
evidenced by a written stock option agreement which shall be entered into by the
Company and the Participant to whom the Option is granted (the “Option Holder’,
and which shall contain the following terms and conditions, as well as such
other terms and conditions not inconsistent therewith, as the Committee may
consider appropriate in each case.

 

(a)           Number of Shares. Each stock option agreement shall state that it
covers a specified number of Shares, as determined by the Committee. To the
extent that the aggregate Fair Market Value of Shares with respect to which
Options designated as Incentive Stock Options are exercisable for the first time
by any Participant during any year (under all plans of the Company and any
Affiliated Corporation) exceeds $100,000, such Options shall be treated as not
being Incentive Stock Options. The foregoing shall be applied by taking Options
into account in the order in which they were granted. For the purposes of the
foregoing, the Fair Market Value of any Share shall be determined as of the time
the Option with respect to such Share is granted. In the event the foregoing
results in a portion of an Option designated as an Incentive Stock Option
exceeding the $100,000 limitation, only such excess shall be treated as not
being an Incentive Stock Option.

 

(b)           Price. The price at which each Share covered by an Option may be
purchased shall be determined in each case by the Committee and set forth in the
stock option agreement, but in no event shall the Option Price for each Share
covered by an Incentive Stock Option be less than the Fair Market Value of the
Stock on the date the Option is granted; provided, however, that the Option
Price for each Share covered by a Non–Statutory Option may be granted at any
price less than Fair Market Value, in the sole discretion of the Committee; and
provided further than the Option Price for each Share covered by an Incentive
Stock Option

 

8

--------------------------------------------------------------------------------


 

granted to an Eligible Employee who then owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation of the Company must be at least 110% of the
Fair Market Value of the Stock subject to the Incentive Stock Option on the date
the Option is granted.

 

(c)           Duration of Options. Each stock option agreement shall state the
period of time, determined by the Committee, within which the Option may be
exercised by the Option Holder (the “Option Period”). The Option Period must
expire, in all cases, not more than ten years from the date an Option is
granted; provided, however, that the Option Period of an Incentive Stock Option
granted to an Eligible Employee who then owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation of the Company must expire not more than five
years from the date such an Option is granted. Each stock option agreement shall
also state the periods of time, if any, as determined by the Committee, when
incremental portions of each Option shall vest. If any Option is not exercised
during its Option Period, it shall be deemed to have been forfeited and of no
further force or effect.

 

(d)           Termination of Service, Death, Disability, etc. Except as
otherwise determined by the Committee, each stock option agreement shall provide
as follows with respect to the exercise of the Option upon an Option Holder
ceasing to be a Service Provider or on the death or disability of the Option
Holder.

 

(i)            If the Option Holder ceases to be a Service Provider within the
Option Period for cause, as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this Section 7.2(d), “cause”
shall mean a gross violation, as determined by the Company, of the Company’s
established policies and procedures. The effect of this Section 7.2(d)(i) shall
be limited to determining the consequences of a termination, and nothing in this
Section 7.2(d)(i) shall restrict or otherwise interfere with the Company’s
discretion with respect to the termination of any Service Provider:

 

(ii)           If the Option Holder ceases to be a Service Provider with the
Company in a manner determined by the Board, in its sole discretion, to
constitute a retirement (which determination shall be communicated to the Option
Holder within 10 days of such termination), the Option may be exercised by the
Option Holder, or in the case of death by the persons specified in clause (iii)
of this Section 7.2(d), within three months following his or her retirement if
the Option is an Incentive Stock Option or within twelve months following his or
her retirement if the Option is a Non–Statutory Stock Option (provided in each
case that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date the Option
Holder ceases to be a Service Provider.

 

(iii)          If the Option Holder dies (A) while he or she is a Service
Provider, (B) within the three–month period referred to in clause (v) below, or
(C) within the three or twelve–month period referred to in clause (ii) above,
the Option may be exercised by those entitled to do so under the Option Holder’s
will or by the laws of descent and distribution within twelve months following
the Option Holder’s death (provided that such exercise must occur

 

9

--------------------------------------------------------------------------------


 

within the Option Period, but not thereafter). In any such case, the Option may
be exercised only as to the Shares as to which the Option had become exercisable
on or before the date of the Option Holder ceased to be a Service Provider.

 

(iv)          If the Option Holder becomes disabled (within the meaning of
Section 22(e) of the Internal Revenue Code) while a Service Provider, Incentive
Stock Options held by the Option Holder may be exercised by the Option Holder
within twelve months following the date the Option Holder ceases to be a Service
Provider (provided that such exercise must occur within the Option Period), but
not thereafter. If the Option Holder becomes disabled (within the meaning of
Section 22(e) of the Internal Revenue Code) while a Service Provider or within
the three–month period referred to in clause (v) below or within the twelve
month period following his or her retirement as provided in clause (ii) above,
Non–Statutory Options held by the Option Holder may be exercised by the Option
Holder within twelve months following the date of the Option Holder’s disability
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date the Option
Holder ceased to be a Service Provider.

 

(v)           If the Option Holder ceases to be a Service Provider within the
Option Period for any reason other than cause, retirement as provided in clause
(ii) above, disability as provided in clause (iv) above or the Option Holder’s
death, the Option may be exercised by the Option Holder within three months
following the date of such cessation (provided that such exercise must occur
within the Option Period), but not thereafter. In any such case, the Option may
be exercised only as to the Shares as to which the Option had become exercisable
on or before the date that the Option Holder ceases to be a Service Provider.

 

(e)           Exercise, Payments, etc.

 

(i)            Each stock option agreement shall provide that the method for
exercising the Option granted therein shall be by delivery to the Corporate
Secretary of the Company of written notice specifying the number of shares with
respect to which such Option is exercised (which must be in a minimum amount of
25 shares) and payment of the Option Price. Such notice shall be in a form
satisfactory to the Committee and shall specify the particular Option (or
portion thereof) which is being exercised and the number of Shares with respect
to which the Option is being exercised. The exercise of the Option shall be
deemed effective upon receipt of such notice by the Corporate Secretary and
payment to the Company. The purchase of such Stock shall take place at the
principal offices of the Company upon delivery of such notice, at which time the
purchase price of the Stock shall be paid in full by any of the methods or any
combination of the methods set forth in (ii) below. A properly executed
certificate or certificates representing the Stock shall be issued by the
Company and delivered to the Option Holder. If Stock is used to pay all or part
of the Option Price, the Company shall issue and deliver to the Option Holder
two separate certificates, one for the number of shares of Stock purchased upon
exercise of the Option and another representing the excess, if any, of the total
number of Shares represented by the certificate delivered in payment of the
Option Price over the number of Shares delivered in payment of the Option Price.

 

10

--------------------------------------------------------------------------------


 

(ii)           The exercise price shall be paid by any of the following methods
or any combination of the following methods:

 

(A)          in cash;

 

(B)           by cashier’s check payable to the order of the Company;

 

(C)           if authorized by the Committee, by delivery to the Company of
certificates representing a number of Shares then owned by the Option Holder,
the Fair Market Value of which equals the purchase price of the Stock purchased
pursuant to the Option, properly endorsed for transfer to the Company; provided
however, that Shares used for this purpose must have been held by the Option
Holder for such minimum period of time as may be established from time to time
by the Committee; and provided further that the Fair Market Value of any Shares
delivered in payment of the purchase price upon exercise of the Option shall be
the Fair Market Value as of the exercise date, which shall be the date of
delivery of the certificates for the Stock used as payment of the Option Price;
or

 

(D)          if authorized by the Committee, by delivery to the Company of a
properly executed notice of exercise, together with irrevocable instructions to
a broker to deliver to the Company promptly the amount of the proceeds of the
sale of all or a portion of the Stock or of a loan from the broker to the Option
Holder necessary to pay the exercise price.

 

(iii)          In the discretion of the Committee, the Company may guaranty a
third–party loan obtained by a Participant to pay part or all of the Option
Price of the Shares, provided that such loan or the Company’s guaranty is
secured by the Shares.

 

(f)            Date of Grant. An option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

 

(g)           Withholding.

 

(i)            Non–Statutory Options. Each stock option agreement covering
Non–Statutory Options shall provide that, upon exercise of the Option, the
Option Holder shall make appropriate arrangements with the Company to provide
for the amount of additional withholding required by applicable federal and
state income tax laws, including payment of such taxes through delivery of Stock
or by withholding Stock to be issued under the Option, as provided in Section
15.

 

(ii)           Incentive Options. In the event that an Option Holder makes a
disposition (as defined in Section 424(c) of the Internal Revenue Code) of any
Stock acquired pursuant to the exercise of an Incentive Stock Option prior to
the later of (i) the expiration of two years from the date on which the
Incentive Stock Option was granted or (ii) the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at its principal office (Attention: Corporate Secretary)
of the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such

 

11

--------------------------------------------------------------------------------


 

disposition, and any other information relating to such disposition as the
Company may reasonably request. The Option Holder shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of additional withholding, if any, required by applicable federal and
state income tax laws.

 

(h)          Additional Provisions. Stock option agreements may, in the
discretion of the Committee, contain terms providing that (i) the Company will
have an option to repurchase Options or Shares purchased on exercise of the
Option upon termination of employment with the Company for cash or unsecured
promissory notes or a combination thereof, (ii) the Company will have a right of
first refusal to purchase Shares purchased on exercise of an Option prior to
transfer of such Shares by the Option Holder, or (iii) the Company may, in
connection with an acquisition of the Company by a third party buyer, require an
Option Holder to sell to the buyer such Option Holder’s Options or Shares
previously purchased on exercise of Options.

 

7.3           Adjustment of Options. Subject to the limitations contained in
Sections 7 and 14, the Committee may make any adjustment in the Option Price,
the number of shares subject to, or the terms of, an outstanding Option and a
subsequent granting of an Option by amendment or by substitution of an
outstanding Option. Such amendment, substitution, or re–grant may result in
terms and conditions (including Option Price, number of shares covered, vesting
schedule or exercise period) that differ from the terms and conditions of the
original Option. The Committee may not, however, adversely affect the rights of
any Participant to previously granted Options without the consent of such
Participant. If such action is effected by amendment, the effective date of such
amendment shall be the date of the original grant.

 

7.4           Stockholder Privileges. No Option Holder shall have any rights as
a stockholder with respect to any Shares covered by an Option until the Option
Holder becomes the holder of record of such Stock, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Option Holder becomes the holder of record
of such Stock, except as provided in Section 4.

 

SECTION 8

RESTRICTED STOCK AWARDS

 

8.1           Awards Granted by Committee. Coincident with or following
designation for participation in the Plan, a Participant may be granted one or
more Restricted Stock Awards consisting of Shares. The number of Shares granted
as a Restricted Stock Award shall be determined by the Committee.

 

8.2           Restrictions. A Participant’s right to retain a Restricted Stock
Award granted to him under Section 8.1 shall be subject to such restrictions,
including but not limited to his continuing to perform as a Service Provider for
a restriction period specified by the Committee, or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of service or different performance goals and objectives with
respect to

 

12

--------------------------------------------------------------------------------


 

(i) different Participants, (ii) different Restricted Stock Awards, or (iii)
separate, designated portions of the Shares constituting a Restricted Stock
Award.

 

8.3           Privileges of a Stockholder, Transferability. A Participant shall
have all voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by him as a Restricted Stock Award under this
Section 8 upon his becoming the holder of record of such Stock; provided,
however, that the Participant’s right to sell, encumber or otherwise transfer
such Stock shall be subject to the limitations of Section 11.2 hereof.

 

8.4           Enforcement of Restrictions. The Committee may in its sole
discretion require one or more of the following methods of enforcing the
restrictions referred to in Section 8.2 and 8.3:

 

(a)           placing a legend on the stock certificates referring to the
restrictions;

 

(b)           requiring the Participant to keep the stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

 

(c)           requiring that the stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.

 

8.5           Termination of Service, Death, Disability, etc. In the event of
the death or disability (within the meaning of Section 22(e) of the Internal
Revenue Code) of a Participant, or the retirement of a Participant as provided
in Section 7.2(d)(ii), all service period and other restrictions applicable to
Restricted Stock Awards then held by him shall lapse, and such Awards shall
become fully nonforfeitable. Subject to Sections 5 and 10, in the event a
Participant ceases to be a Service Provider for any other reason, any Restricted
Stock Awards as to which the service period or other restrictions have not been
satisfied shall be forfeited.

 

SECTION 9

PERFORMANCE SHARES AND PERFORMANCE UNITS

 

9.1           Awards Granted by the Committee. Coincident with or following the
designation for participation in the Plan, a Participant may be granted
Performance Shares or Performance Units.

 

9.2           Amount of Award. The Committee shall establish a maximum amount of
a Participant’s Award, which amount shall be denominated in Shares in the case
of Performance Shares or in dollars in the case of Performance Units.

 

9.3           Communication of Award. Written notice of the maximum amount of a
Participant’s Award and the Performance Cycle determined by the Committee shall
be given to a Participant as soon as practicable after approval of the Award by
the Committee.

 

13

--------------------------------------------------------------------------------


 

9.4           Amount of Award Payable. The Committee shall establish maximum and
minimum performance targets to be achieved during the applicable Performance
Cycle. Performance targets established by the Committee shall relate to
corporate, group, unit or individual performance and maybe established in terms
of earnings, growth in earnings, ratios of earnings to equity or assets, or such
other measures or standards determined by the Committee. Multiple performance
targets may be used and the components of multiple performance targets may be
given the same or different weighting in determining the amount of an Award
earned, and may relate to absolute performance or relative performance measured
against other groups, units, individuals or entities. Achievement of the maximum
performance target shall entitle the Participant to payment (subject to Section
9.6) at the full or maximum amount specified with respect to the Award;
provided, however, that notwithstanding any other provisions of this Plan, in
the case of an Award of Performance Shares the Committee in its discretion may
establish an upper limit on the amount payable (whether in cash or Stock) as a
result of the achievement of the maximum performance target. The Committee may
also establish that a portion of a full or maximum amount of a Participant’s
Award will be paid (subject to Section 9.6) for performance which exceeds the
minimum performance target but falls below the maximum performance target
applicable to such Award.

 

9.5           Adjustments. At any time prior to payment of a Performance Share
or Performance Unit Award, the Committee may adjust previously established
performance targets or other terns and conditions to reflect events such as
changes in laws, regulations, or accounting practice, or mergers, acquisitions
or divestitures.

 

9.6           Payments of Awards. Following the conclusion of each Performance
Cycle, the Committee shall determine the extent to which performance targets
have been attained, and the satisfaction of any other terms and conditions with
respect to an Award relating to such Performance Cycle. The Committee shall
determine what, if any, payment is due with respect to an Award and whether such
payment shall be made in cash, Stock or some combination. Payment shall be made
in a lump sum or installments, as determined by the Committee, commencing as
promptly as practicable following the end of the applicable Performance Cycle,
subject to such terns and conditions and in such form as may be prescribed by
the Committee.

 

9.7           Termination of Employment. If a Participant ceases to be a Service
Provider before the end of a Performance Cycle by reason of his death,
disability as provided in Section 7.2(d)(iv), or retirement as provided in
Section 7.2(d)(ii), the Performance Cycle for such Participant for the purpose
of determining the amount of the Award payable shall end at the end of the
calendar quarter immediately preceding the date on which such Participant ceased
to be a Service Provider. The amount of an Award payable to a Participant to
whom the preceding sentence is applicable shall be paid at the end of the
Performance Cycle and shall be that fraction of the Award computed pursuant to
the preceding sentence the numerator of which is the number of calendar quarters
during the Performance Cycle during all of which said Participant was a Service
Provider and the denominator of which is the number of full calendar quarters in
the Performance Cycle. Upon any other termination of a Participant’s services as
a Service Provider during a Performance Cycle, participation in the Plan shall
cease and all outstanding Awards of Performance Shares or Performance Units to
such Participant shall be canceled.

 

14

--------------------------------------------------------------------------------


 

SECTION 10

CHANGE IN CONTROL

 

10.1         Options, Restricted. Stock In the event of a change in control of
the Company as defined in Section 10.3, the Committee may, in its sole
discretion, without obtaining stockholder approval, to the extent permitted in
Section 14, take any or all of the following actions: (a) accelerate the
exercise dates of any outstanding Options or make all such Options fully vested
and exercisable; (b) grant a cash bonus award to any Option Holder in an amount
necessary to pay the Option Price of all or any portion of the Options then held
by such Option Holder; (c) pay cash to any or all Option Holders in exchange for
cancellation of their outstanding Options in an amount equal to the difference
between the Option Price of such Options and the greater of the tender offer,
merger or acquisition price for the underlying Stock or the Fair Market Value of
the Stock on the date of the cancellation of the Options; (d) make any other
adjustments or amendments to the outstanding Options; and (e) eliminate all
restrictions with respect to Restricted Stock and deliver Shares free of
restrictive legends to any Participant.

 

10.2         Performance Shares and Performance Units. Under the circumstances
described in Section 10.1, the Committee may, in its sole discretion, and
without obtaining stockholder approval, to the extent permitted in Section 14,
provide for payment of outstanding Performance Shares and Performance Units at
the maximum award level or any percentage thereof.

 

10.3         Definition. For purposes of the Plan, a “change in control” shall
be deemed to have occurred if: (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act), other than CIBER, Bobby G.
Stevenson or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or under a trust, the grantor of which is Bobby G.
Stevenson, is or becomes the “beneficial owner” (as defined in Rule 13d–3 under
the Exchange Act), directly or indirectly, of more than 33 1/3% of the then
outstanding voting stock of the Company; or (b) at any time during any period of
three consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constitute the Board (and any
new director whose election by the Board or whose nomination for election by the
Company’s stockholders was approved by a vote of at least two–thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof; or (c) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (d) the
stockholders approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets. For purposes of this Section 10, an Initial Public
Offering of DigiTerra Stock shall not constitute a Change of Control.

 

15

--------------------------------------------------------------------------------


 

SECTION 11

CONTINUATION OF SERVICES; TRANSFERABILITY

 

11.1         Continuation of Services. Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of his or her services as a Service Provider, or
interfere in any way with the right of the Company, subject to the terms of any
separate employment or consulting agreement to the contrary, at any time to
terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of Participant’s services as a Service
Provider shall be determined by the Committee at the time.

 

11.2         Nontransferability. Except as provided in Section 11.3, no right or
interest of any Participant in an Award granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, either
voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy, except (if otherwise permitted
under Section 11.4) pursuant to a domestic relations order. In the event of a
Participant’s death, a Participant’s rights and interests in Options shall, if
otherwise permitted under Section 11.4, be transferable by testamentary will or
the laws of descent and distribution, and payment of any amounts due under the
Plan shall be made to, and exercise of any Options may be made by, the
Participant’s legal representatives, heirs or legatees. If, in the opinion of
the Committee, a person entitled to payments or to exercise rights with respect
to the Plan is disabled from caring for his affairs because of mental condition,
physical condition or age, payment due such person may be made to, and such
rights shall be exercised by, such person’s guardian, conservator or other legal
personal representative upon furnishing the Committee with evidence satisfactory
to the Committee of such status. Transfers shall not be deemed to include
transfers to the Company or “cashless exercise” procedures with third parties
who provide financing for the purpose of (or who otherwise facilitate) the
exercise of Awards consistent with applicable laws and the authorization of the
Committee.

 

11.3         Permitted Transfers. Subject to Section 11.4, pursuant to
conditions and procedures established by the Committee from time to time, the
Committee may permit Awards to be transferred to, exercised by and paid to
certain persons or entities related to a Participant, including but not limited
to members of the Participant’s immediate family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s immediate family and/or charitable institutions. In the case
of initial Awards, at the request of the Participant, the Committee may permit
the naming of the related person or entity as the Award recipient. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration).

 

11.4         Limitations on Incentive Stock Options. Notwithstanding anything in
this Agreement (or in any stock option agreement evidencing the grant of an
Option hereunder) to the contrary, Incentive Stock Options shall only be
transferable to the extent permitted by Section

 

16

--------------------------------------------------------------------------------


 

422 of the Internal Revenue Code and the treasury regulations thereunder without
affecting the Option’s qualification under Section 422 as an Incentive Stock
Option.

 

SECTION 12

GENERAL RESTRICTIONS

 

12.1         Investment Representations. The Company may require any person to
whom an Option or other Award is granted, as a condition of exercising such
Option or receiving Stock under the Award, to give written assurances in
substance and form satisfactory to the Company and its counsel to the effect
that such person is acquiring the Stock subject to the Option or the Award for
his own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Stock.

 

12.2         Compliance with Securities Laws. Each Award shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the Shares subject to such Award upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of Shares thereunder, such Award
may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification. At the Effective Date, no such listing,
registration or qualification is in effect, and until such listing, registration
or qualification is effected, Shares issued upon exercise of Options shall bear
a restrictive legend setting forth the applicable securities laws restrictions.

 

12.3         Stock Restriction Agreement. Until DigiTerra is Publicly Traded,
the Shares of Stock issuable under the Plan shall be subject to restrictions
whereby the Company has a right of first refusal with respect to such Shares or
a right or obligation to repurchase all or a portion of such Shares at the time
an Option Holder ceases to be a Service Provider, which restrictions survive a
Participant’s cessation or termination as a Service Provider. Such restrictions
shall be specified in the applicable Stock Option Agreement. After DigiTerra is
Publicly Traded, the Committee may provide for such rights of first refusal or
rights or obligations of repurchase as it, in its discretion, deems appropriate.

 

SECTION 13

OTHER EMPLOYEE BENEFITS

 

The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant or vesting of any other Award
shall not constitute “earnings” with respect to which any other benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

 

17

--------------------------------------------------------------------------------


 

SECTION 14

PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may at any time terminate, and from time–to–time may amend or modify,
the Plan; provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the stockholders
if stockholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that stockholder approval is otherwise necessary or
desirable.

 

No amendment, modification or termination of the Plan shall in any manner
adversely affect any Awards theretofore granted under the Plan, without the
consent of the Participant holding such Awards.

 

SECTION 15

WITHHOLDING

 

15.1         Withholding Requirement. The Company’s obligations to deliver
Shares upon the exercise of an Option, or upon the vesting of any other Award,
shall be subject to the Participant’s satisfaction of all applicable federal,
state and local income and other tax withholding requirements.

 

15.2         Withholding with Stock. At the time the Committee grants an Award,
it may, in its sole discretion, grant the Participant an election to pay all
such amounts of tax withholding, or any part thereof, by electing to transfer to
the Company Shares owned by the Participant (or by the Participant and his or
her spouse, jointly) and acquired more than six months prior to such tender
(excluding any shares of Restricted Stock awarded under Section 8 of the Plan),
or to have the Company withhold from Shares otherwise issuable to the
Participant, in each case having a value equal to the amount required to be
withheld or such lesser amount as may be elected by the Participant. All
elections shall be subject to the approval or disapproval of the Committee. The
value of Shares to be withheld shall be based on the Fair Market Value of the
Stock on the date that the amount of tax to be withheld is to be determined (the
“Tax Date”). Any such elections by Participants to have Shares withheld for this
purpose will be subject to the following restrictions:

 

(a)           All elections must be made prior to the Tax Date;

 

(b)           All elections shall be irrevocable;

 

(c)           If DigiTerra is at the time Publicly Traded, and if the
Participant is an officer or director of the Company within the meaning of
Section 16 of the Exchange Act (“SEC Section 16”), the Participant must satisfy
the requirements of SEC Section 16 and any applicable rules thereunder with
respect to the use of Stock to satisfy such tax withholding obligation.

 

18

--------------------------------------------------------------------------------


 

SECTION 16

SECTION 162(m) PROVISIONS

 

16.1         Limitations. Notwithstanding any other provision of this Plan, if
the Committee determines at the time any Restricted Stock Award or Performance
Award is granted to a Participant that such Participant is, or is likely to be
at the time he or she recognizes income for federal income tax purposes in
connection with such Award, a Covered Employee (within the meaning of Section
162(m)(3) of the Internal Revenue Code), then the Committee may provide that
this Section 16 is applicable to such Award.

 

16.2         Performance Goals. If an Award is subject to this Section 16, then
the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following: specified levels of earnings per share from continuing
operations, operating income, revenues, gross margin, return on operating
assets, return on equity, economic value added, stock price appreciation, total
stockholder return (measured in terms of stock price appreciation and dividend
growth), or cost control, of the Company or any Affiliated Corporation (or any
division thereof) for or within which the Participant is primarily employed.
Such performance goals also may be based upon attaining the specified levels of
Company performance under one or more of the measures described above relative
to the performance of other corporations. Such performance goals shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Internal Revenue Code and the
regulations thereunder.

 

16.3         Adjustments. Notwithstanding any provision of the Plan other than
Section 10, with respect to any Award that is subject to this Section 16, the
Committee may not adjust upwards the amount payable pursuant to such Award, not
may it waive the achievement of the applicable performance goals except in the
case of the death or disability of the Participant.

 

16.4         Other Restrictions. The Committee shall have the power to impose
such other restrictions on Awards subject to this Section 16 as it may deem
necessary or appropriate to ensure that such Awards satisfy all of the
requirements for “performance–based compensation” within the meaning of Section
162(m)(4)(B) of the Internal Revenue Code or any successor thereto.

 

SECTION 17

TAXES

 

17.1         If property which is non–transferable and subject to a substantial
risk of forfeiture is transferred to a Participant pursuant to an Award and if
such Participant properly elects pursuant to Section 83(b) of the Internal
Revenue Code within thirty days of the date of the transfer to include in gross
income for U.S. Federal income tax purposes an amount equal to the

 

19

--------------------------------------------------------------------------------


 

Fair Market Value (on the date of such transfer) of the Stock subject to the
Award (or the difference between the Fair Market Value and the Option Price on
the date of exercise of an Option), such Participant shall make arrangements
satisfactory to the Committee to pay to the Company, at the time of such
transfer (or at the time of exercise in the case of an Option), any U.S.
Federal, state or local taxes required to be withheld with respect to such
Award. If such Participant shall fail to make such tax payments as are required,
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.

 

17.2         Any Participant who does not or cannot make the election described
in Section 17.1 with respect to an Award, shall, no later than the date as of
which the value of the Award first becomes includable in the gross income of the
Participant for income tax purposes, pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any taxes of any kind required
by law to be withheld with respect to the Stock or other property subject to
such Award, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

 

SECTION 17

BROKER ARRANGEMENTS

 

The Committee, in its discretion, may enter into arrangements with one or more
banks, brokers or other financial institutions to facilitate the disposition of
shares acquired upon exercise of Stock Options, including, without limitation,
arrangements for the simultaneous exercise of Stock Options and sale of the
Shares acquired upon such exercise.

 

SECTION 19

NONEXCLUSIVITY OF THE PLAN

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
stockholders of the Company for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to employees or consultants generally, or to any class or group
of employees or consultants, which the Company or any Affiliated Corporation now
has lawfully put into effect, including, without limitation, any retirement,
pension, savings and stock purchase plan, insurance, death and disability
benefits and executive short–term incentive plans.

 

SECTION 20

REQUIREMENTS OF LAW

 

20.1         Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

 

20

--------------------------------------------------------------------------------


 

20.2         Rule 16b–3. After such time as DigiTerra is Publicly Traded,
transactions under the Plan and within the scope of SEC Section 16 are intended
to comply with all applicable conditions of Rule 16b–3. To the extent any
provision of the Plan or any action by the Committee under the Plan fails to so
comply, such provision or action shall, without further action by any person, be
deemed to be automatically amended to the extent necessary to effect compliance
with Rule 16b–3; provided, however, that if such provision or action cannot be
amended to effect such compliance, such provision or action shall be deemed null
and void to the extent permitted by law and deemed advisable by the Committee.

 

20.3         Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

SECTION 21

DURATION OF THE PLAN

 

No Award shall be granted under the Plan after ten years from the Effective
Date; provided, however, that any Award theretofore granted may, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Award or to waive any conditions or rights
under any such Award shall, extend beyond such date.

 

21

--------------------------------------------------------------------------------

